Title: Alexander Murray to Thomas Jefferson, 1 January 1819
From: Murray, Alexander,Stevens, John
To: Jefferson, Thomas


          
            Sir
            Frimley near Bagshot England January 1st 1819
          
          I did myself the Honor of addressing, you and inclosing to you, from the Bahamas some time ago two letters (one from my Deceased mother Lady Dunmore, & the other from my Sister Lady Virginia) calling on her Godfathers in your State to fulfil their promise, of making an ample provision for her—which promise, circumstances had before prevented her from bringing before them—but as both her Parents are now Dead; she has deemed it expedient to nominate, & give to me, & the Bearer John Stevens Esqr, a Power of Attorney, to authorize us to use our endeavours to bring the Subject before the consideration of your State Legislature—in the accomplishment of which object—I feel it would be of the highest importance to her interest, to be able to profit by your friendly aid, & assistance in a case (in which if I am not mistaken you took at the time a very active part and kind part) & which from your attention to my Brother Captain Murray, when on a visit to your Country, I am sanguine in the hope, that you will yet be induced to extend it to his Sister, as I feel conscious from your great influence among your fellow Citizens, that if the Subject should be brought forward under yours, & Mr Monroe’s Auspices (to whom I have already written on this head) that the most formidable obstacles to the measure will be removed, & that success would eventually attend this measure of her present application—so protected & recommended
          
            I have the Honor to be &a Yr Humble Servant
            A Murray
          
        